Exhibit 10.2

 

Promissory Note

January 28, 2020

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Timber Pharmaceuticals LLC, or its registered assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
$2,500,000, or if less, the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
January 28, 2020 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined unless otherwise defined herein),
by and between the Borrower and the Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates, if any, and at such times as provided
in the Credit Agreement.  All payments of principal and interest shall be made
to the Lender in Dollars in immediately available funds.  If any principal
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

 

This Note is the Note referred to in the Credit Agreement and the holder is
entitled to the benefits thereof.  Each Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also endorse on Schedule I
hereto the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Delivery of an executed counterpart of a signature page of this Note by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 








 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE.

 

 

 

 

 

BIOPHARMX CORPORATION

 

a Delaware corporation

 

 

 

 

By:

/s/ David S. Tierney

 

Name:

David S. Tierney, M.D.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 




Schedule 1

to Promissory Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF LOANS

 

 

 

 

 

 

 

 

Date

Principal Amount of Loans

Amount of Principal Loans Repaid

Unpaid Principal Balance of Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

